Name: Commission Regulation ( EEC ) No 130/92 of 20 January 1992 on arrangements for imports into Germany, Benelux, the United Kingdom, Ireland, Denmark, Greece and Portugal of certain textile products ( category 3 ) originating in Pakistan
 Type: Regulation
 Subject Matter: international trade;  Asia and Oceania
 Date Published: nan

 No L 15/10 Official Journal of the European Communities 22. 1 . 92 COMMISSION REGULATION (EEC) No 130/92 of 20 January 1992 on arrangements for imports into Germany, Benelux,, the United Kingdom, Ireland, Denmark, Greece and Portugal of certain textile products (category 3) originating in Pakistan Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Commission Regulation (EEC) No 3350/91 (*), and in particular Article 11 thereof, Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of certain textile products (category 3) specified in the Annex hereto and originating in Pakistan have exceeded the level referred to in Article 11 (2) ; Whereas imports of these products into France, Italy and Spain are already subject to regional quantitative limits for the years 1987 to 1991 by Regulations (EEC) No 2955/87 (3) and (EEC) No 2441 /89 (4); Whereas, in accordance with Article 11 (5) of Regulation (EEC) No 4136/86, on 18 September 1991 Pakistan was notified of a request for consultations ; Whereas, pending a mutually satisfactory solution, the imports into Germany, Benelux, the United Kingdom, Ireland, Denmark, Greece and Portugal of products falling within category 3 have been subjected to provisional limits for the period 18 September to 17 December 1991 by Commission Regulation (EEC) No 2994/91 (*) ; Whereas, as a result of consultations held on 15 December 1991 it was agreed to submit the textile products of category 3 to a quantitative limit for the period 18 September to 31 December 1991 ; Whereas Article 11 (13) ensures that the quantitative limits are observed by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 4136/86 ; Whereas the products in question exported from Pakistan between 18 September and 17 December 1991 must be imputed to the quantitative limits introduced for the period 18 September to 31 December 1991 ; Whereas these quantitative limits should not prevent the importation of products covered by them shipped from Pakistan before the date of entry into force of Regulation (EEC) No 2994/91 ; HAS ADOPTED THIS REGULATION : Article 1 Imports into Germany, Benelux, the United Kingdom, Ireland, Denmark, Greece and Portugal of the category of products originating in Pakistan and specified in the Annex hereto are subject to the quantitative limits set out in the same Annex, for the period 18 September to 31 December 1991 , under reserve of the provisions of Article 2. Article 2 Products referred to in Article 1 shipped from Pakistan to Germany, Benelux, the United Kingdom, Ireland, Denmark, Greece and Portugal before the date of entry into force of Regulation (EEC) No 2994/91 and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. The quantitative limits specified in Article 1 shall not prevent the importation of products covered by them but shipped from Pakistan before the date of entry into force of Regulation (EEC) No 2994/91 . Article 3 Imports of products shipped from Pakistan to Germany, Benelux, Ireland, Denmark, Greece and Portugal after the entry into force of Regulation (EEC) No 2994/91 shall be subject to the system of double control described in Annex VI to Regulation (EEC) No 4136/86. All quantities of products shipped from Pakistan to Germany, Benelux, the United Kingdom, Ireland, Denmark, Greece and Portugal on or after 18 September 1991 and released for free circulation shall be imputed to the quantitative limits established for the period 18 September to 31 December 1991 . Article 4 This Regulation shall enter into force on the day following . its publication in the Official Journal of the European Communities. It shall apply from 18 December 1991 until 31 December 1991 . o OJ No L 387, 31 . 12. 1986, p. 42. (2) OJ No L 317, 19. 11 . 1991 , p. 16. 0 OJ No L 279, 2. 10 . 1987, p. 8 . (4) OJ No L 231 , 9 . 8 . 1989, p. 10. 0 OJ No L 285, 15. 10 . 1991 , p. 15. 22. 1 . 92 Official Journal of the European Communities No L 15/11 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 January 1992. For the Commission Frans ANDRIESSEN Vice-President ANNEX Category CN code Description Third country Unit Member State Quantitative limits from 18 September to 31 December 1991 3 Pakistan tonnesWoven fabrics of synthetic fibres (staple or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics D BNL UK IRL DK GR PT 1 292 2 427 4 360 49 49 9 41 Quantitative limits from 1 January to 31 December 1991 F I ES 1 092 3 740 1 071 5512 11 00 551219 10 5512 19 90 5512 21 00 5512 29 10 5512 29 90 5512 91 00 5512 99 10 5512 99 90 5513 11 10 5513 11 30 5513 11 90 5513 12 00 5513 13 00 5513 19 00 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 11 00 5514 12 00 5514 13 00 5514 19 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 No L 15/12 Official Journal of the European Communities 22. 1 . 92 Category CN code Description Third country Unit Member State Quantitative limits from 1 January to 31 December 1991 3 (cont 'd) 5515 11 10 5515 11 30 551511 90 55151210 5515 12 30 5515 12 90 551513 11 551513 19 5515 13 91 5515 13 99 5515 19 10 5515 19 30 5515 19 90 5515 21 10 5515 21 30 5515 21 90 5515 22 11 5515 22 19 5515 22 91 5515 22 99 5515 29 10 5515 29 30 5515 29 90 5515 91 10 5515 91 30 5515 91 90 5515 92 11 5515 92 19 5515 92 91 5515 92 99 5515 99 10 5515 99 30 5515 99 90 5803 90 30 ex 5905 00 70 ex 6308 00 00